Case 2:20-cv-02248-SHL-cgc Document 36 Filed 12/17/20 Page 1 of 2                   PageID 194




                             UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE

   DAVID JONES, individually and on behalf of
   all others similarly situated,
                                                    Case No. 2:20-cv-02248-SHL-cgc
                  Plaintiff,

   v.
                                                    CLASS ACTION
   A1 DIABETES & MEDICAL SUPPLY, INC.,
   a Tennessee corporation,                         JURY DEMAND

                  Defendant.


    NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF PLAINTIFF’S
   RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS AND/OR
        STRIKE CLASS ALLEGATIONS AND CLAIMS WITH PREJUDICE

        Plaintiff David Jones (“Plaintiff”), by and through his undersigned counsel, hereby

 provides notice of the attached opinion issued on December 17, 2020, in Shen v. Tricolor

 California Auto Group, LLC, Case No. 2:20-cv-07419-PA-AGR (C.D. Cal. Dec. 17, 2020)

 (attached hereto as Exhibit A) as supplemental authority in support of his Response in

 Opposition to Defendant’s Motion to Dismiss and/or Strike Class Allegations and Claims with

 Prejudice (dkt. 35).

                                      Respectfully Submitted,

                                      DAVID JONES, individually and on behalf of class of
                                      similarly situated individuals


 Dated: December 17, 2020               By: ___/s/ Patrick H. Peluso
                                             One of Plaintiff’s Attorneys

                                      Bradley G. Kirk
                                      BRADLEY G. KIRK
                                      1910 Madison Avenue, Suite #112
                                      Memphis, TN 38104
                                      901-206-6163
                                      Email: bgkirklaw@gmail.com
Case 2:20-cv-02248-SHL-cgc Document 36 Filed 12/17/20 Page 2 of 2                    PageID 195




                                      Patrick Peluso*
                                      Woodrow & Peluso, LLC
                                      3900 E. Mexico Avenue, Suite 300
                                      Denver, CO 80210
                                      Phone: (720) 213-0675
                                      ppeluso@woodrowpeluso.com

                                      *Admitted Pro Hac Vice




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above titled

 document was served upon counsel of record by filing such papers via the Court’s ECF system

 on December 17, 2020.

                                              /s/ Patrick H. Peluso




                                                                                               2
